      Case 2:18-cv-01542-GEKP Document 96 Filed 09/03/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY CHONG et al.,
             Plaintiffs                                    CIVIL ACTION
         v.

7-ELEVEN, INC,                                             No. 18-1542
                      Defendant

                                          ORDER

       AND NOW, this ~ y of September, 2020, upon consideration of the Amended

Motion for Reconsideration (Doc. No. 90), Letter Request (Doc. No. 91), 7-Eleven, Inc.'s response

in opposition (Doc. No. 93), and the reply thereto (Doc. No. 94), it is ORDERED that the

Amended Motion for Reconsideration (Doc. No. 90) is DENIED as outlined in the accompanying

Memorandum.
